DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
 
Status of Claims
The rejections of claims 1-20 under 35 U.S.C. 102(a)(2) have been withdrawn in light of the Applicants’ amendments.
Claims 1, 11, and 20 have been amended.  Thus, claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pizer et al. [U.S. Patent Publication 2016/0262667] in view of Ophardt et al. [U.S. Patent Publication 2013/0099929]

With regard to claim 1, Pizer et al. meets the limitations of:
a fluid monitoring system [a device for continually analyzing biological fluids (figure 3 and paragraphs 0056 and 0057)]
comprising an RFID sensing device, wherein the RFID sensing device is configured for wireless communication [an electrochemical sensor RFID chip used for wireless communications (paragraphs 0057 and 0062)]
a fluid reservoir, wherein the RFID sensing device is associated with the fluid reservoir [an electrochemical sensor RFID chip used for sensing the volume of biological fluids where such a fluid can be sweat (see abstract as well as paragraphs 0057 and 0062)]
an interface device, wherein the interface device is configured to establish a communication link with the RFID sensing device and a remote processing device [a microcontroller transceiver device configured to establish communications between an electrochemical sensor RFID chip and a remotely located computing device, or server, comprising a processing device where said processing device is a remote processing device (paragraphs 0056, 0062, 0064, and 0067)]
wherein the interface device includes an RFID processing device configured to process RFID sensor data received by the RFID sensing device to generate a processed RFID result [a microcontroller transceiver device receiving a signal from an electrochemical sensor RFID chip after preparing a signal for wireless transmission via a microcontroller where said microcontroller is an RFID processing device (paragraphs 0056, 0057, 0062, 0064, and 0067)]
a diagnostic platform, wherein the diagnostic platform is located remotely from the interface device and configured to, receive the processed RFID result from the RFID processing device, process the processed RFID result to generate output data, and operate responsive to the output data [a remote computer, or server, acting as a diagnostic system and configured to receive microcontroller-processed  signals from an electrochemical sensor RFID chip and process the signals for subsequent display of data via the use of a mobile application (paragraph 0047, 0062, 0066, and 0067)]
However, Pizer et al. fails to disclose of the fluid reservoir includes a reservoir structure defining a fluid cavity for containing a fluid, and a cavity opening communicated with the fluid cavity, one or more fluidic devices includes at least one of a system pump, a system manifold, a level sensor and a probe, and operate at least one of the one or more fluidic devices, the diagnostic platform and the mobile device responsive to the output data.  In the field of fluid monitoring systems, Ophardt et al. teaches:
the fluid reservoir includes a reservoir structure defining a fluid cavity for containing a fluid, and a cavity opening communicated with the fluid cavity [a reservoir for containing fluid (paragraph 0019)]
one or more fluidic devices includes at least one of a system pump, a system manifold, a level sensor and a probe [a pump in communication with fluid stored in a reservoir and used for dispensing fluid (paragraph 0019)]
operate at least one of the one or more fluidic devices, the diagnostic platform and the mobile device [a sensor used for detecting the operation of a pump (paragraph 0019)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Pizer et al. and Ophardt et al. to create a fluid monitoring system wherein RFID communications are used to wirelessly monitor the fluids that have been pumped into a fluid reservoir and analyze the contents found in the fluid that has been pumped into the reservoir for diagnostic purposes wherein the motivation to combine is to sense and collect biological fluid inputs (Pizer et al., paragraph 0003).

With regard to claim 2, Pizer et al. meets the limitation of:
the fluid reservoir contains at least one of a diagnostic system reagent fluid, biological sample of a person or animal, a waste fluid, an intravenous fluid, blood, urine, saline solution, diagnostic system wash fluid, patient medicine, patient drug treatment fluid [biological fluids where such a fluid can be sweat (paragraph 0056)]

With regard to claim 3, Pizer et al. meets the limitation of:
the RFID sensing device is at least one of a temperature sensor, a fluid sensor, a moisture sensor, a conductivity sensor, a pressure sensor, a light sensor [an electrochemical sensor RFID chip sensing biological fluids where such a fluid can be sweat (see abstract and paragraph 0056)]

With regard to claim 4, Pizer et al. meets the limitation of:
the RFID sensing device is at least one of a low frequency sensor, an ultra-high frequency sensor, and a near field communication sensor [an electrochemical sensor RFID chip being an NFC device (paragraphs 0062 and 0066)]

With regard to claim 5, Pizer et al. meets the limitation of:
the wireless communication link with the RFID sensing device is a wireless bi-directional communication link [a transceiver device bi-directionally communicating data [paragraphs 0056, 0062, 0064, and 0067)]
wherein the interface device is further configured to send information to a memory location associated with the RFID sensing device [a transceiver device sensing biological fluid inputs for storage with an electrochemical RFID sensor RFID chip (paragraphs 0056 and 0057)]

With regard to claim 6, Pizer et al. meets the limitation of:
the communication link with the diagnostic platform is at least one of a hardwired or wireless connection and the interface device is further configured to receive information from a remote computer system and operate in response to the received information [a wireless transceiver device transmitting user data from a remote computer to an electrochemical RFID chip for processing and storage by a microcontroller (paragraph 0064)]

With regard to claim 7, Pizer et al. meets the limitation of:
the interface device includes interface device memory and processes the RFID sensor data by at least one of, comparing the RFID sensor data with a pre-determined value that is stored in a memory location associated with the interface device and generating an output based on this comparison, and generating an output response that combines the processed RFID sensor data with information that is stored within the interface device memory [a microcontroller transceiver device using the memory and microcontroller abilities of an electrochemical sensor RFID chip to generate processed data that is subsequently transmitted from a memory to a remotely located computer (paragraphs 0056, 0057, 0062, 0064, and 0067)]

With regard to claim 8, Pizer et al. meets the limitation of:
the diagnostic platform is at least one of a diagnostic machine control system, a mobile device, a hospital patient management system, an infusion pump system [a remotely located computer being a user’s mobile device where said device can display data via the use of a mobile application (paragraphs 0066 and 0067)]

With regard to claim 9, Pizer et al. meets the limitation of:
the output data is used to by the diagnostic platform to control at least one of a display associated with the computer system, a status notification that can be generated by the diagnostic platform, and generating a communication that can be sent by the computer system to the interface device [a remotely located computer receiving processed data at a user’s mobile device for displaying data via the use of a mobile application (paragraph 0066 and 0067)]

With regard to claim 10, Pizer et al. meets the limitation of:
the interface device is at least partially integrated with the diagnostic platform [a transceiver device being remote within a remotely located computer (paragraph 0064 and 0067)]

With regard to claim 11, Pizer et al. meets the limitation of:
a method for monitoring a fluid reservoir [a device for continually analyzing biological fluids (figure 3 and paragraphs 0056 and 0057)]
configuring an interface device having a processor to establish a first communication link with an RFID sensing device associated with a fluid reservoir [a microcontroller transceiver device, where said transceiver device has a processor, is used to establish the communication of biological fluid data from an electrochemical sensor RFID chip (paragraph 0056, 0062, 0064, and 0067)]
processing data received from the RFID sensing device via the interface device to generate output data [a microcontroller transceiver device receiving signals from an electrochemical sensor RFID chip after processing the data for wireless transmission via a microcontroller to a remotely located computer (paragraphs 0056, 0057, 0062, 0064, and 0067)]
configuring the interface device to establish a second communication link with a diagnostic platform [a microcontroller transceiver device configured to establish communication between an electrochemical sensor RFID chip and a remotely located computer where said remotely located computer has a processing device (paragraphs 0056, 0062, 0064, and 0067)]
receiving the output data from the interface device [a remotely located computer receiving processed data from a microcontroller transceiver device (paragraphs 0056, 0057, 0062, 0064, and 0067)]
processing the output data via the diagnostic platform to generate resultant data [a remotely located computer configured to receive microcontroller-processed signals from an electrochemical sensor RFID chip and process the signals for a subsequent display of associated data via the use of a mobile application (paragraphs 0057, 0062, 0066, and 0067)]
operating the diagnostic platform responsive to the resultant data [a remotely located computer configured to process signals for subsequent display of associated data via the use of a mobile application (paragraphs 0057, 0062, 0066, and 0067)]
However, Pizer et al. fails to disclose of the diagnostic platform is configured to wirelessly communicate with at least one mobile device and is associated with one or more fluidic devices, and operating at least one of the diagnostic platform and the one or more fluidic devices.  In the field of fluid monitoring systems, Ophardt et al. teaches:
the diagnostic platform is configured to wirelessly communicate with at least one mobile device and is associated with one or more fluidic devices [a computing system used for wirelessly monitoring the operation of a pump used for dispensing fluid (paragraphs 0019 and 0053)]
operating at least one of the diagnostic platform and the one or more fluidic devices [a computing system used for wirelessly monitoring the operation of a pump used for dispensing fluid (paragraphs 0019 and 0053)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Pizer et al. and Ophardt et al. to create a fluid monitoring system wherein RFID communications are used to wirelessly monitor the fluids that have been pumped into a fluid reservoir and analyze the contents found in the fluid that has been pumped into the reservoir for diagnostic purposes wherein the motivation to combine is to sense and collect biological fluid inputs (Pizer et al., paragraph 0003).

With regard to claim 12, Pizer et al. meets the limitation of:
the communication link between the RFID sensing device and the interface device is wireless [a wireless communication link between an electrochemical sensor RFID chip and transceiver device (paragraphs 0056, 0057, 0062, 0064, and 0067)]

With regard to claim 13, Pizer et al. meets the limitation of:
processing the data received from the RFID sensing device includes at least one of comparing the data received from the RFID sensing device with a pre-determined value that is stored in memory associated with the interface device and generating an output based on this comparison, and generating an output response that combines the processed RFID sensor input data with information that is stored inside of the interface device memory [a microcontroller transceiver device utilizing memory and microcontroller processing of data from an electrochemical sensor RFID chip to generate processed data that is then transmitted from a memory to a remotely located computer (paragraphs 0056, 0057, 0062, 0064, and 0067)]

With regard to claim 14, Pizer et al. meets the limitation of:
the RFID sensing device is at least one of a temperature sensor, a fluid sensor, a moisture sensor, a conductivity sensor, a pressure sensor and a light sensor [an electrochemical sensor RFID chip sensing biological fluids where such a fluid can be sweat (see abstract and paragraph 0056)]

With regard to claim 15, Pizer et al. meets the limitation of:
the fluid reservoir contains at least one of a diagnostic system reagent fluid, a biological sample of a person or animal, a waste fluid, an intravenous fluid, blood, urine, saline solution, a diagnostic system wash fluid, patient medicine, patient drug treatment fluid [biological fluids where such a fluid can be sweat (paragraph 0056)]

With regard to claim 16, Pizer et al. meets the limitation of:
the RFID sensing device is at least one of a low frequency sensor, an ultra-high frequency sensor, and a near field communication sensor [an electrochemical sensor RFID chip being an NFC device (paragraphs 0062 and 0066)]

With regard to claim 17, Pizer et al. meets the limitation of:
the diagnostic platform is at least one of a diagnostic machine control system, a mobile device, a hospital patient management system, an infusion pump system [a remotely located computer being a user’s mobile device where said device can display data via the use of a mobile application (paragraphs 0066 and 0067)]

With regard to claim 18, Pizer et al. meets the limitation of:
the first communication link is a wireless, bi-directional communication link and wherein the interface device is further configured to send information to a memory location associated with the RFID sensing device [a transceiver device bi-directionally communicating data [paragraphs 0056, 0062, 0064, and 0067) and a transceiver device sensing biological fluid inputs for storage with an electrochemical RFID sensor RFID chip (paragraphs 0056 and 0057)]

With regard to claim 19, Pizer et al. meets the limitation of:
the resultant data is used to by the diagnostic platform to control at least one of a display associated with the diagnostic platform, a status notification that can be generated by the diagnostic platform, and generating a communication that can be sent by the diagnostic platform to the interface device [a remotely located computer receiving processed data at a user’s mobile device where data is displayed via the use of a mobile application (paragraphs 0066 and 0067)]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pizer et al. [U.S. Patent Publication 2016/0262667] in view of Planton et al. [U.S. Patent Publication 2015/0317896]

With regard to claim 20, Pizer et al. meets the limitations of:
an interface device for monitoring at least one characteristic of a fluid reservoir [a device for continually analyzing biological fluids (figure 3 and paragraphs 0056 and 0057)]
circuitry configured to establish a wireless communication link with an RFID sensor [a microcontroller transceiver device having circuitry configured to facilitate the wireless transmission of biological fluid data from an electrochemical sensor RFID chip (paragraphs 0056, 0062, 0064, and 0067)]
at least one processor configured to process data that is received by the RFID sensor and generate output data [a microcontroller transceiver device receiving signals from an electrochemical sensor RFID chip after preparing processed data for wireless transmission via a microcontroller to a remotely located computer (paragraphs 0056, 0057, 0062, 0064, and 0067)]
circuitry configured to establish a communication link with at least one computer system [a microcontroller transceiver device configured to facilitate communications between an electrochemical sensor RFID chip and a remotely located computer where said remotely located computer containers a processor (paragraphs 0056, 0062, 0064, and 0067)]
a display device associated with the interface device, wherein the display screen provides a user interface and is configured to allow a user to access and control the interface device functionality [a remotely located computer receiving processed data at a user’s mobile device where said device displays data via the use of a mobile application for accessing and viewing (paragraphs 0066 and 0067)] 
access to the interface device functionality [a transceiver device at a remotely located computer sending biological fluid inputs to an electrochemical sensor RFID chip (paragraphs 0056 and 0057)]
However, Pizer et al. fails to disclose of the RFID sensor is associated with one or more fluidic devices.  In the field of fluid monitoring devices, Planton et al. teaches:
the RFID sensor is associated with one or more fluidic devices [an RFID label being a fluid sensor used for identifying the presence of a fluid (paragraph 0070)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Pizer et al. and Planton et al. to create a fluid monitoring system wherein RFID communications are used to wirelessly monitor the fluids and analyze the contents found in the fluid for diagnostic purposes wherein the motivation to combine is to sense and collect biological fluid inputs (Pizer et al., paragraph 0003).
Response to Arguments
Applicant’s arguments filed with respect to the rejections of claims 1-20 under 35 U.S.C. 102 (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ophardt et al. [U.S. Patent Publication 2013/0099929] and Planton et al. [U.S. Patent Publication 2015/0317896].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689